DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, on lines 5-6, it is recited that the resist fluid prevents application of the coating fluid, and on lines 7-10, it is recited that coating fluid is flood coated (i.e. applied) to the entire surface such that the coating fluid applies to the surface area of the substrate except where the resist fluid prevents application of the coating fluid. These recitations are contradictory to each other and contradict the specification, making the claim indefinite. Logically, if the entire surface of the substrate receives the flood coating of coating fluid, then there is no part of the surface to which the application of coating fluid is prevented.
entire substrate surface, which includes the areas with resist fluid, meaning the resist fluid does NOT prevent application of the coating to the substrate. Instead, the resist fluid resists the application of the coating fluid. ¶26 makes it clear that the coating fluid is applied to areas with resist fluid (although the coating fluid does not permanently adhere). One of skill in the art would understand that that the application of coating to areas with resist fluid is NOT prevented, and that the resist fluid merely prevents the coating from permanently sticking to areas with resist fluid. 
For the purpose of examination, it will be interpreted that that the coating fluid is applied to the entire substrate surface and that the resist fluid resists the application of the coating fluid.

Claim 13 recites on lines 11-12 that the resist fluid pattern prevents application of the coating, and that the coating is flood coated over the entire surface of the substrate. These recitations are contradictory and make the claim indefinite because on one hand the claim recites that the coating is flood coated over the entire substrate, and on the other hand the claim recites that the resist fluid prevents the application of coating, suggesting that the coating is NOT applied to the entire substrate. 
As discussed with respect to claim 9 above, it will be interpreted that that the coating fluid is applied to the entire substrate surface and that the resist fluid resists the application of the coating fluid.

prevents application of the coating to the substrate, and is therefore similarly indefinite.
As discussed with respect to claim 9 above, it will be interpreted that that the coating fluid is applied to the entire substrate surface and that the resist fluid resists the application of the coating fluid.

Claims 10-12 and 15 are indefinite for depending from one of indefinite claims 9 and 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 5-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 20180043716 A1, hereinafter Levin) in view of DeJoseph et al. (US 20110132213 A1, hereinafter DeJoseph) and Sen et al. (US 20130057637 A1, hereinafter Sen).
As to claim 1, Levin teaches a printed media substrate coating system (the Examiner notes that reciting that the system prints media that have already been printed, i.e. “printed media,” is directed to an intended use the claimed system, and Levin’s system is capable of printing on media that have been previously printed) comprising: 
a resist fluid printing printer 101 (¶14, a digitally controlled jet system) to print resist fluid (i.e. “fixer material,” which is a resist fluid that prevents an overcoat from being fixed onto the substrate, as described in ¶18) onto a selected surface area (see fig. 3; since the resist fluid is applied to the whole surface of the substrate, including any portion thereof that can be selected) of a previously printed media substrate (Levin’s system is capable of receiving and processing previously printed media); and, 
an analog coating device 103 to a clear protective coating fluid (varnish - ¶23) onto the entire surface area of the media substrate (as shown in fig. 5), wherein the resist fluid resists application of the coating fluid on the selected surface area of the media substrate (¶27).
Levin does not teach that the resist fluid printer is an inkjet printer that prints the resist fluid in a pattern,
wherein the resist fluid is printed in drops,
flood coating device configured to flood the coating fluid onto the substrate, so that the coating fluid forms an inverse coating pattern on the media substrate that is an inverse pattern of the resist fluid pattern.
DeJoseph teaches a printing apparatus comprising a resist fluid printer in the form of an inkjet printer 214 that prints resist fluid in a pattern (¶49 and ¶52; resist fluid is only printed where a following fluid is to be resisted - ¶76), wherein the resist fluid is printed in drops (¶49), and wherein .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Levin such that the jet system of Levin is replaced by an inkjet printing device, wherein resist fluid is only printed where a following fluid is to be resisted and is printed in drops, as taught by DeJoseph, since such a modification would be a simple substitution of one resist fluid jet printing method for another for the predictable result that the coating fluid application is still successfully resisted.
Regarding the claimed flood coating device,
Sen teaches a printing apparatus (fig. 3) with a flood overcoating device 320 (¶43 teaches that the flood coating device 320 is similar in structure to flood coater 120, which ¶26 teaches is a gravure coating device, meaning flood coater 320 is a gravure coating device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Levin as modified such that the overcoat device is a flood overcoating device since such a modification would be a 
Levin as modified teaches, when the coating device 320 (Sen) floods the coating fluid onto the substrate, the coating fluid forms an inverse coating pattern (on top of printed areas 215 of Levin) on the media substrate that is an inverse pattern of the resist fluid pattern (areas 220 of Levin; fig. 6 of Levin shows the inverse pattern formed by the coating fluid on top of printed areas 215).

As to claim 2, Levin as modified teaches wherein the inkjet printer comprises a drop-on-demand digital inkjet printing device to print the drops of resist fluid onto the selected surface area (¶49 and ¶52 of DeJoseph teaches that the inkjet printer is selectively controlled to print drops of ink to form a desired pattern) and enable automatic adjustment of the resist fluid pattern printed onto different substrate surfaces within a single print job (¶52 of Levin teaches that the inkjet printer is selectively controlled to print based on print data, meaning that the inkjet printer is capable of enabling “automatic adjustment of the resist fluid pattern printed onto different substrate surfaces within a single print job”).  

As to claim 5, Levin as modified teaches wherein the analog coating device 320 (Sen) comprises an analog device that is a gravure coating device (¶43 of Sen teaches that the flood coating device 320 is similar in structure to flood coater 120, which ¶26 teaches is a gravure coating device, meaning flood coater 320 is a gravure coating device).

As to claim 6, Levin as modified teaches wherein the resist fluid comprises a fugitive resist fluid that dissipates from the surface of the media substrate after resisting application of the coating fluid on the surface of the media substrate where the resist fluid pattern is printed (¶18 of Levin teaches “the varnishes can be water-soluble or saline phobic such that it interacts with a salt based fixer material,” and since saline is a mixture of salt and water, the resist fluid comprises water whether the varnish is water soluble or saline phobic, water being the claimed fugitive resist fluid that dissipates as claimed).  

As to claim 7, Levin teaches wherein the fugitive resist fluid (water) dissipates over a period of time on the order of one second in duration (¶19 teaches that the resist fluid is removed with air nozzles, meaning the apparatus is capable of being controlled to cause the water to dissipate in one second; additionally, the dissipation rate can be influenced by the temperature of the environment in which the printer is operated).  

As to claim 9, Levin teaches a non-transitory machine-readable storage medium 111 (¶12; fig. 1) storing instructions that when executed by a processor of a substrate coating system cause the system to: 
receive a printed media substrate that has been previously printed on (the system is capable of receiving a previously printed media substrate if that is what the user supplies to the system); 

coat the entire surface area of the printed media substrate with the clear protective coating fluid (see fig. 5) such that the clear protective coating fluid applies to the surface area of the printed media substrate except in the knockout area 220 where the resist fluid prevents application of the clear protective coating fluid (see fig. 6 and ¶18-19; see the 112b rejection of this claim above for the examiner’s interpretation, in which it is interpreted that the coating fluid is applied to the entire surface of the substrate and wherein the resist fluid resists the application of the coating fluid in areas having the resist fluid applied thereto).  
Levin does not teach that the resist fluid is printed in drops, and
wherein the coating is flood coated onto the substrate.
DeJoseph teaches a printing apparatus comprising a resist fluid printer in the form of an inkjet printer 214 that prints resist fluid in a pattern (¶49 and ¶52; resist fluid is only printed where a following fluid is to be resisted - ¶76), wherein the resist fluid is printed in drops (¶49), and wherein .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Levin such that the jet system of Levin is replaced by an inkjet printing device, wherein resist fluid is only printed where a following fluid is to be resisted and is printed in drops, as taught by DeJoseph, since 
Regarding the claimed flood coating,
Sen teaches a printing apparatus (fig. 3) with a flood overcoating device 320 (¶43 teaches that the flood coating device 320 is similar in structure to flood coater 120, which ¶26 teaches is a gravure coating device, meaning flood coater 320 is a gravure coating device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Levin as modified such that the overcoat device is a flood overcoating device since such a modification would be a simple substitution of one overcoating method for another for the predictable result that the printed images are still successfully covered with a protective coating.

As to claim 10, Levin as modified teaches wherein printing drops of resist fluid (i.e. in a pattern as taught by DeJoseph) comprises determining a location of the knockout area 220 (Levin) based on print data stored on a digital printing device (¶49 and ¶52 of DeJoseph teach that the resist fluid pattern is formed based on a desired image which is to be printed and which has been received by an image controller, wherein the image may be variable from job to job).  

As to claim 11, Levin as modified teaches the instructions further causing the system to: 

determine a location of a second knockout area (i.e. another of the plural knockout areas 220 in Levin) based on the print data; and, 
print drops of resist fluid onto the second knockout area of the second printed media substrate, wherein the second knockout area is in a different location on the second printed media substrate than the knockout location on the first printed media substrate (see fig. 4, showing different knockout areas in different locations).  

As to claim 12, Levin as modified teaches wherein printing drops of resist fluid comprises printing the resist fluid from a digitally controlled drop-on-demand inkjet printing device 214 (see ¶49 and ¶52 of DeJoseph).  

As to claim 13, Levin teaches a substrate coating system comprising: 
an analog over print varnish (OPV) coating device 103 (¶23 teaches that the coating device is an analog device) to coat an entire surface (see fig. 5) of a previously printed media substrate (reciting that the substrate is previously printed is directed to an intended use of the system, which is capable of receiving an already-printed substrate) with a clear protective coating (varnish - ¶18); 
a resist fluid forming digital printing device 101 (¶14) to print resist fluid onto a selected surface area of the media substrate prior to flood coating the media substrate with the clear protective coating (as shown in fig. 2, the resist fluid is applied by the resist fluid printing device 101 before the overcoat is applied by the coating device 103), 
a memory device 111 comprising print instructions and print data (fig. 1, ¶12); and, 
a processor 110 programmed to execute the print instructions to control printing of the resist fluid on the media substrate (¶12).  
Levin does not teach wherein the coating device is a flood coating device configured to flood coat the substrate,
wherein the resist fluid forming digital printing device is a resist fluid pattern forming drop-on-demand digital inkjet printing device configured to print drops of resist fluid, the printed drops of resist fluid forming a resist fluid pattern,
wherein flood coating the entire surface of the media substrate by the flood coating device results in an inverse coating pattern on the media substrate that is a reverse pattern of the resist fluid pattern,
the processor being programmed to control printing of the resist fluid pattern according to information in the print data.
DeJoseph teaches a printing apparatus comprising a resist fluid printer in the form of a drop-on-demand inkjet printer 214 that prints resist fluid in a pattern (¶49 and ¶52; resist fluid is only printed where a following fluid is to be resisted - ¶76), wherein the resist fluid is printed in drops (¶49), and wherein .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Levin such that the jet system of 
Regarding the claimed flood coating,
Sen teaches a printing apparatus (fig. 3) with a flood overcoating device 320 configured to flood coat a coating material (¶43 teaches that the flood coating device 320 is similar in structure to flood coater 120, which ¶26 teaches is a gravure coating device, meaning flood coater 320 is a gravure coating device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Levin as modified such that the overcoat device is a flood overcoating device configured to flood coat a coating material since such a modification would be a simple substitution of one overcoating method for another for the predictable result that the printed images are still successfully covered with a protective coating.
Levin as modified teaches wherein flood coating the entire surface of the media substrate by the flood coating device results in an inverse coating pattern on the media substrate (see the pattern of the coating material in fig. 6 of Levin) that is a reverse pattern of the resist fluid pattern (being areas 220 of Levin),
the processor being programmed to control printing of the resist fluid pattern according to information in the print data (in the manner taught by DeJoseph, so as to selectively print resist fluid only where a following fluid is to be resisted).

As to claim 14, Levin as modified teaches wherein the resist fluid pattern corresponds to knockout areas 220 (Levin) of the media substrate and is to prevent (i.e. resist - see the 112b rejection of this claim above for the examiner’s interpretation) application of the clear protective coating to the knockout areas (¶18 of Levin).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of DeJoseph and Sen as applied to claim 1 above and further in view of Hopper et al. (US 20070076234 A1, hereinafter Hopper).
As to claim 8, Levin as modified teaches the limitations of the claim except a sensor to sense a media alignment marking on the substrate.  
Hopper teaches (¶4) a printing apparatus that marks a substrate, and that comprises a post processing device with a sensor to sense a media alignment marking on the substrate order to perform a post processing operation on the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Levin as modified to mark a substrate and to comprise a post processing device with a sensor to sense a media alignment marking on the substrate order to perform a post processing operation on the substrate as taught by Hopper so as to increase the functionality of the system with the capabilities of the post processing device.

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of DeJoseph and Sen as applied to claim 13 above and further in view of Kim et al. (KR 20100061085 A, hereinafter Kim).
As to claim 15, Levin as modified teaches the limitations of the claim except a media alignment sensor to sense an alignment marking on the media substrate to align the media substrate prior to printing the resist fluid.  
Kim teaches a printing apparatus that forms an alignment marking (via section 10) on the substrate upstream of an image forming section 20, the printing apparatus further having an alignment sensor 30 to sense the alignment marking on the media substrate to align the media substrate prior to printing the resist fluid (no structure for aligning the media substrate is recited, and a sensor, per se, cannot align a sheet by itself; therefore, the language directed to aligning the media substrate is directed to an intended use of the substrate; accordingly, Kim’s substrate is capable of being aligned if aligned by a structure configured to align the substrate; when the modified Levin is modified in view of Kim, the alignment sensor senses the alignment marking to align the media substrate prior to printing the resist fluid in that the medium is capable of being aligned if aligned by an aligning structure prior to the resist fluid being printed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Levin as modified to mark the substrate upstream of the image forming section and to have an alignment sensor as taught by Kim so as to enhance registration between the substrate and the image (in the translation of Kim, see the paragraph starting on line 16 from the bottom of pg. 3).

Response to Arguments
Applicant’s arguments filed 6/3/21 with respect to claims 1-2 and 5-12 have been considered but are moot in view of the new ground(s) for rejection. Specifically, this is because the Hell reference has been overcome.

Applicant's remaining arguments filed 6/3/21 have been fully considered but they are not persuasive. 
Regarding the 112b rejections of claims 9-15, Applicant argues on pgs. 7-8 that “resisting” the application of the coating fluid can mean “preventing the transfer of the coating fluid to the media substrate by repelling the coating fluid.” Applicant argues that the language of claim 9 is “clear and supported” in the Applicant’s specification, such as in ¶13-14 and ¶26, and that when the substrate is entirely coated with coating fluid, the resist fluid prevents the coating fluid from being applied in certain areas.
Applicant’s arguments are not persuasive. If the coating fluid is flood coated onto the *entire* surface of the substrate, then the coating fluid is necessarily *applied* to that entire surface and that application has not been prevented. Reciting that the resist fluid *prevents* the coating from being applied to the *entire* substrate is contradictory to parts of the claim reciting that the coating is flood coated onto the entire substrate (and therefore *applied* to the entire substrate). Applicant’s argument that the specification contains similar language to the claims does not make the claims definite since the language of the specification is also contradictory and unclear. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine prevent" in claims 9, 13 and 14 is used by the claim to mean "resist," while the accepted meaning is "to keep something from happening." The term is indefinite because the specification does not clearly redefine the term. 
The Examiner respectfully suggests amending the specification to clearly redefine the term “prevent” to mean “resist.”

Regarding claims 13-15, Applicant argues on pg. 16 that Levin’s resist fluid applicator 101 does not print resist fluid in a *pattern.*
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
DeJoseph was relied on to teach the concept of printing a resist fluid in a pattern.

Applicant argues on pg. 17 that Levin does not teach printing resist fluid in *drops.*
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
DeJoseph was relied on to teach the concept of printing resist fluid in drops (via inkjet printing).

Applicant argues on pg. 17 that Levin does not teach that the coating fluid forms an inverse pattern of the resist fluid (because Levin’s resist fluid is not printed in a pattern).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
DeJoseph was relied on to teach the concept of printing a resist fluid in a pattern. When Levin is modified in view of DeJoseph, the result is that the coating fluid forms an inverse pattern of the resist fluid pattern.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/R.C.P./           Examiner, Art Unit 2853                                    

/JILL E CULLER/           Primary Examiner, Art Unit 2853